Citation Nr: 1615790	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  10-25 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left foot disability, to include as secondary to service-connected shell fragment wound residuals.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel






INTRODUCTION

The Veteran served on active duty from November 1965 to July 1968.  The Veteran is a combat veteran who served in Vietnam and is a recipient of the Purple Heart.  

The Board remanded the Veteran's claims in December 2012, March 2014, and October 2014.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The Veteran's left foot disability, hallux valgus, is not related to an in-service event, injury, or disease, or caused or aggravated by service-connected shell fragment wounds. 


CONCLUSION OF LAW

The criteria for service connection for a left foot disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant notice was provided in November 2007.  

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical and Social Security Administration records.  A VA examination has been conducted and an opinion obtained.  

The Board also notes that actions requested in the prior remands of December 2012, March 2014, and October 2014 have been undertaken.  VA medical records and VA medical opinions were obtained.  After review of the report, the Board finds the VA examination report in compliance with 38 C.F.R. § 3.159(c)(4), that is, sufficient competent medical evidence to make a fully informed decision on the claim.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Secondary service connection may also be warranted for disability proximately due to or the result of a service connected disorder and where aggravation of a nonservice connected disorder is proximately due to or the result of a service- connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection requires (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he developed a left foot disability resulting from service connected shell fragment wounds.  

The Veteran was wounded in combat in March 1967 as a result of a mortar shell explosion resulting in multiple shell fragment wounds.  Service treatment records show wounds to the torso and upper left extremity, the right leg and, insofar as they relate to the Veteran's current claim, the service treatment records reflect a 4 x 9 cm shell fragment wound of the left lateral thigh.  He also had a 3 x 7 cm shell fragment wound of left lateral shin as well as a fractured left fibula.  There are also service treatment records reflecting a shell fragment wound of the left calf and hip.  The service treatment records do not indicate any foot injury as a result of the explosion and there is no treatment or diagnosis of the left foot at any other time during service.

The Veteran in June 1980 was noted to have bilateral bunions.  

In the February 2013 VA examination, the Veteran complained of intermittent pain but denied numbness or tingling or limitation of motion.  He has not had surgery or otherwise been hospitalized because of his left foot. 

The examiner noted that the Veteran had residuals of a left thigh shell fragment wound, with a retained foreign body.  The examiner also noted that the Veteran used a cane and had an antalgic gait.  Muscle strength was normal.  Motor examination was 5 out of 5.  Sensory examination was normal.  The Veteran also had normal deep tendon reflexes at the knee and ankle.  There was normal movement of the forefoot and toes and normal propulsion thrust in walking.  There was also normal flexion of foot and flexion of the toes and normal dorsiflexion and extension of toes.  There was no atrophy and no limitation of motion.  The VA examiner specifically found that the Veteran did not have a left lower extremity injury to the left peroneal and/or tibial nerves.  All other nerves of the left lower extremity were also normal.

The examiner diagnosed mild to moderate hallux valgus in the left foot but did not diagnose any additional left foot disability or diagnosis.  X-rays showed mild hallux valgus and mild to moderate spur formation in the plantar aspect of the calcaneus, which the examiner determined was either degenerative or traumatic arthritis.  The Veteran did experience pain in his left great toe and foot and when this occurs he has more difficulty in ambulation and walking, but the range of motion remains very constant.

In a March 2013 addendum, a VA examiner concluded that it was less likely than not that the left hallux valgus is due to the Veteran's shell fragment wounds.  Hallux valgus is a bunion where the big toe points towards the second toe.  Bunions cause pain over the joint, and pressure from shoes makes it worse.  Bunions may be hereditary as they often run in families, suggesting that people may inherit a faulty foot shape.  In addition, footwear that does not fit properly may cause bunions.  Bunions may also happen due to inflammatory conditions such as arthritis.
 
In an August 2015 addendum, a VA examiner stated that it was less likely than not that the Veteran's left foot disability was aggravated by the Veteran's service connected shell fragment wound residuals.  The examiner noted that there is no objective medical evidence in the medical literature establishing a direct cause and effect relations between shell fragment wound localized to the left chest, left upper extremity and left thigh as a cause, or result or aggravation of left hallux valgus.

There is no evidence directly linking a left foot disability to service, to include a nerve injury as a result of shell fragments, and a left foot disability did not manifest until years after the Veteran's discharge from service.  Notably, the February 2013 examiner found no nerve impairment affecting the foot.  The only diagnosed foot disability is hallux valgus.  

While the Veteran believes that his current left foot disability, diagnosed as hallux valgus, is related to his shell fragment wounds, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of hallux valgus is a matter not capable of lay observation, and requires medical expertise to determine.  Accordingly, his opinion as to the etiology of his hallux valgus is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current hallux valgus is not competent medical evidence.  In any event, the Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

The Board finds the VA medical opinion and addendums of the February 2013 VA examiner, which are adverse to the Veteran's claim, to be well reasoned and detailed.  The examiner provided a rationale supporting the conclusion reached that is consistent with other evidence of record, and reviewed the claims file and the Veteran's reported history and symptoms. The examiner also conducted a thorough examination and relied upon medical literature to reach his conclusions.  

The examiner set forth an accurate historical history with medical details taken from the Veteran's claims file, which renders the opinion especially probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  Based on a complete review of the record, including the Veteran's own assertions, the examiner determined the evidence is against a finding of a relationship between hallux valgus and service, including as due to or aggravated by shell fragment wounds.  The Board finds that the opinions of the VA examiners are persuasive and highly probative evidence against the claim for service connection.  

In summary, the preponderance of the evidence is against a finding that the Veteran contracted hallux valgus from service or is related to his shell fragment wounds.  Therefore, the claim for service connection must be denied.  As the most probative medical evidence is unfavorable to the claim, the preponderance of the evidence is against the claim, and the benefit of-the-doubt standard of proof does not apply.  38 C.F.R. § 3.303(d); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a left foot disability is denied



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


